Title: To George Washington from Baron de Calbiac, 22 July 1776
From: Calbiac, baron de
To: Washington, George



Mon Général
a New York the 22⟨e⟩ juilett 1776.

Tho’ it is easy to see your Excellancy by the kind Reception with whom you entertain every bodeis, I have with a great deal of Repugnancy, imposed a Law to my self; in discontinuing to go and presente to you my humble duty; in the first place by the Reason of the difficulty that I have to make me understood, and secodly in the apprehension to trouble you from your great busines.
in the mean while a sentiment of patriotism oblige me to trouble you again being wounded by the sorrow in seeing my Countre-men in the greatest want and what afflict me the most is that it is no more in my power to do for them what I have done for the others. so that you will permest me to represente to your Excellancy, that the Good mind that had those gentlement to serve under your orders, and to help this Continant against her

Ennemis, has determinat them to Leave their family their Country, and to despise all sortes of dangers in order to joint to you; you know sir that the necessity has no Law and you must not be surprised if some frenchmen has behaved so scandalously. I hope that you will be so good as to observe my representation, having the honour to be of your Excellancy Mon Général the most humble and most obediant servant

Le Baron de Calbiac


the 6th Jun 1776 foure Battalions of the Regt of chanpagne ⟨ar⟩rives at Guadaloupe to garrison dat place; While the fleet gamy of france go to quebec to Retake Canada this accot I have Just recd from that Island.

